Case: 19-20414      Document: 00515211381         Page: 1    Date Filed: 11/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           November 22, 2019
                                    No. 19-20414
                                                                              Lyle W. Cayce
                                  Summary Calendar
                                                                                   Clerk


TERESA ANN WATERS,

               Plaintiff - Appellant

v.

TEXAS ATTORNEY GENERAL, In their Official Capacity; HARRIS
COUNTY DISTRICT ATTORNEY'S OFFICE, In their Official Capacity;
TEXAS DEPARTMENT OF PUBLIC SAFETY, In their Official Capacity;
TEXAS DEPARTMENT OF STATE HEALTH SERVICES, c/o Ken Paxton, in
their Official Capacity; JOHN HELLERSTEDT, In his Official Capacity;
STEVE MCCRAW, In his Official Capacity; KIM OGG, In her Official
Capacity; KEN PAXTON,

               Defendants - Appellees




           Appeal from the United States United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-2857


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.